
	
		II
		112th CONGRESS
		2d Session
		S. 2312
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on camel hair,
		  not processed in any manner beyond the degreased or carbonized
		  condition.
	
	
		1.Camel hair, not processed in
			 any manner beyond the degreased or carbonized condition
			(a)In
			 generalHeading 9902.12.24 of
			 the Harmonized Tariff Schedule of the United States (relating to camel hair,
			 not processed in any manner beyond the degreased or carbonized condition) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
